 


110 HR 2948 IH: Increased Access to Health Insurance Act of 2007
U.S. House of Representatives
2007-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2948 
IN THE HOUSE OF REPRESENTATIVES 
 
June 28, 2007 
Mr. Walberg introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to permit health insurance to be purchased from a health savings account. 
 

1.Short titleThis Act may be cited as the Increased Access to Health Insurance Act of 2007. 
2.Purchase of health insurance from health savings accounts 
(a)In generalParagraph (2) of section 223(d) of the Internal Revenue Code of 1986 (defining qualified medical expenses) is amended to read as follows: 
 
(2)Qualified medical expensesThe term qualified medical expenses means, with respect to an account beneficiary, amounts paid by such beneficiary for medical care (as defined in section 213(d)) for such individual, the spouse of such individual, and any dependent (as defined in section 152, determined without regard to subsections (b)(1), (b)(2), and (d)(1)(B) thereof) of such individual, but only to the extent such amounts are not compensated for by insurance or otherwise.. 
(b)Effective dateThe amendment made by this section shall apply with respect to insurance purchased after the date of the enactment of this Act in taxable years beginning after such date. 
 
